—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated May 8, 1995, terminating the petitioner’s employment as a probationary bus operator, the petitioner appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated January 22, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
A probationary employee may be terminated without a hearing and without a statement of reasons in the absence of a showing that the termination was for a constitutionally impermissible purpose, in bad faith, or in violation of statutory or decisional law (see, Matter of York v McGuire, 63 NY2d 760, 761; Matter of Manel v Mosca, 216 AD2d 468; Reynolds v Crosson, 183 AD2d 482, 483; Matter of Bass v New York City Tr. Auth., 236 .AD2d 536 [decided herewith]).
The petitioner, who bears the burden of establishing that his dismissal was improper (see, Matter of Dolcemaschio v City of New York, 180 AD2d 573), has failed to meet his burden. The record establishes that the determination to terminate the petitioner’s employment was based upon his unsatisfactory performance. Consequently, the Supreme Court properly denied the petition and dismissed the proceeding.
We have reviewed the petitioner’s remaining contention and find it to be without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.